Citation Nr: 1126426	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with chronic pain, with a separate, initial 10 percent evaluation for service-connected arthritis of the right knee based on noncompensable limitation of flexion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2006 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the VA Appeals Management Center (AMC) in Washington, D.C., respectively.  

Specifically, in the October 2006 rating decision, the Cleveland RO denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with residual decreased range of motion and manifestations of chronic pain.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

A hearing was held on August 16, 2010, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2010, the Board remanded the Veteran's claim for further evidentiary development.  This development will be further discussed below.  

In an April 2011 Supplemental Statement of the Case (SSOC), the AMC denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with residual decreased range of motion and manifestations of chronic pain; however, in the April 2011 rating decision, the AMC granted a separate 10 percent evaluation for arthritis of the right knee based on noncompensable limitation of flexion, effective July 9, 2004.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.  

Despite the AMC's notation in the April 2011 rating decision that the assignment of a separate 10 percent evaluation for arthritis of the right knee was "a full and final determination of [the] issue on appeal," the Board notes that a higher evaluation may be assigned, and as such, the issue remains in appellate jurisdiction.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand and to adjudicate an inextricably intertwined issue.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Concerning such VA examinations, the Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

Concerning the Veteran's 20 percent evaluation based on instability of the right knee under Diagnostic Code 5257, the Board notes that knee impairment manifested by recurrent subluxation or lateral instability is ratable as 20 percent disabling where there is moderate instability and 30 percent disabling where there is severe disability.  38 C.F.R. § 4.71a, Code 5257 (2010).  

The September 2010 Board remand specifically noted that the prior VA examination, dated in November 2009, addressed instability, but failed to comment on any episodes or severity of subluxation of the right knee.  Accordingly, the Board instructed the VA examiner to specifically "address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe."  See the September 2010 Board remand at page 5.  

Review of the October 2010 VA examination report reflects that, while the VA examiner stated that the Veteran's right knee was "stable," the matter of subluxation was not specifically addressed.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that another VA examination is necessary for the purpose of ascertaining whether the Veteran experiences subluxation in his right knee, and if so, the severity of such.  

Moreover, as noted above, the AMC has granted a separate, initial 10 percent evaluation based on arthritis of the right knee resulting in noncompensable limitation of flexion as per 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 and 5260.  Indeed, VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), instructs that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Another General Counsel opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14.  VAOPGCPREC 9-04.  

In the present case, it is uncontroverted that the Veteran has arthritis in his right knee that results in painful motion.  See e.g., VA examination reports dated in September 2006, November 2009 and October 2010 as well as x-ray and MRI reports dated in August 2006.  

In sum, the Veteran could be assigned separate evaluations for limitation of flexion and extension if both range of motion values (flexion and extension) are noncompensable under Diagnostic Codes 5260 and 5261, respectively.  Review of the record reflects that the Veteran has demonstrated limitation of extension of the right knee due to arthritis which would be noncompensable under Diagnostic Code 5261; however, the RO and AMC failed to assign a separate evaluation for such.  Indeed, the issue was not addressed.  Upon remand, the RO/AMC should consider whether such a separate evaluation for noncompensable limitation of extension under Diagnostic Code 5261 is appropriate.  

Moreover, it appears that the Veteran's limitation of flexion has been compensably disabling on several occasions during the pendency of the appeal as per Diagnostic Code 5260.  See e.g., VA outpatient treatment records dated in June 2006, July 2008, April 2009, May 2009, July 2009 and September 2009 as well as the November 2009 VA examination report.  If the Veteran's limitation of flexion is compensable under Diagnostic Code 5260, then a separate evaluation for limitation of extension cannot be granted during the same time period.  For this reason, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issue.  

As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facilities in Cleveland, Ohio, Akron, Ohio, and Brecksville, Ohio.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Cleveland, Ohio VA Medical Center from November 2009 through the present.  

2.  Obtain updated VA treatment records from the VA facility in Brecksville, Ohio, from September 2010 through the present.  

3.  Obtain updated VA treatment records from the VA facility in Akron, Ohio, from July 2009 through the present.  

4.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected traumatic right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees, to include any lost range of motion due upon repetitive testing, and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should specifically and separately address whether the Veteran has recurrent subluxation and lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case which addresses the Veteran's right knee disability regarding instability as well as limitation of flexion and extension due to arthritis, to include whether separate evaluations for each are appropriate.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


